Citation Nr: 0521999	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  94-32 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE
Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel




INTRODUCTION

The veteran served on active duty from December 1978 to 
December 1981.  He has also served in the National Guard.

This appeal was initially before the Board of Veterans' 
Appeals (Board) from a June 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

In October 1996, the Board found that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for a psychiatric disorder.  
The veteran appealed that decision to the Court of Appeals 
for Veterans Claims (Court).  Pursuant to a Joint Motion for 
Remand, the Court entered an Order in August 1997, vacating 
and remanding the Board's October 1996 decision.  

In April 1998, the Board remanded this claim to the RO for 
further development.  In October 2002, the Board determined 
that new and material evidence had been presented, and 
reopened the claim.  In August 2003, the case was remanded to 
the RO for additional development.  The case is now before 
the Board for further appellate consideration. 


FINDING OF FACT

The preponderance of the evidence is against finding that a 
psychiatric disorder was shown in service, to a degree of 10 
percent or more within one year after separation from 
service, or is otherwise related to service.  


CONCLUSION OF LAW

A psychiatric disorder was not incurred or aggravated in 
service, and a psychosis may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), was signed into law.  This 
liberalizing law is applicable to this appeal.  To implement 
the provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The Act and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), referred 
to as Pelegrini II, the Court essentially held that VA must 
provide notice upon receipt of a substantially complete 
application for benefits.  The notice to the veteran is to 
include a request for any information and medical or lay 
evidence that is necessary to substantiate the claim.  The 
notice also requires VA to inform the claimant which 
information and evidence, if any, the claimant is to provide 
to VA and which information and evidence, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
is to request that the claimant provide any evidence in 
his/her possession that pertains to the claim.  Pelegrini II 
additionally mandated that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  The Court specifically 
recognized that where the notice was not mandated at the time 
of the initial AOJ decision, as is the situation in the 
veteran's case, the AOJ did not err in not providing such 
notice specifically complying with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 because an initial AOJ adjudication had 
already occurred.  

This claim was initially denied in June 1992.  By means of 
letters dated in March 2002, April 2004, July 2004, and 
September 2004, VA informed the veteran what evidence was 
before VA and what evidence was necessary to substantiate his 
claim for service connection.  He was also informed which 
portion of that evidence he was responsible for sending to 
VA, and which portion of that evidence VA would attempt to 
obtain on his behalf.  In addition, he was advised to submit 
any evidence in his possession.  Subsequent to the issuance 
of the above letters, the RO readjudicated the claim via a 
March 2005 supplemental statement of the case.  Thereafter, 
in a statement received in April 2005, the veteran indicated 
that he did not have anything else to submit and asked that 
his case be forwarded to the Board as soon as possible.  The 
Board thus finds that the duties set forth under the VCAA, to 
include all notice requirements, have been satisfied, and 
that there is no indication of any prejudice to the veteran 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case, or to 
cause injury to the veteran.  As such, the Board concludes 
that any such error is harmless, and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).   
   
Pertinent Law and Regulation

Service connection for a disability may be granted when it is 
due to disease or injury incurred coincident with service, or 
if preexisting service, aggravated therein.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Chronic diseases, such as 
psychoses, which become manifest to a degree of 10 percent or 
more within one year of separation from service, will be 
considered to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309.  Personality disorders and mental deficiency 
as such are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c). 

Evidence

The veteran contends, in essence, that he had psychiatric 
problems in service and that his current psychiatric disorder 
had its onset in service.  He alleges that he was treated for 
psychiatric problems on one occasion during active duty 
service.  He also alleges that during service, he was court-
martialled because of insubordination.  The RO has made 
extensive efforts to obtain the appellant's service records.  
While the RO has obtained some service records, records of 
court-martial proceedings or psychiatric treatment could not 
be found.  If there were any additional pertinent records, it 
appears that they are now lost or destroyed as the RO's 
exhaustive efforts have not produced the records identified 
by the veteran.    

The pertinent service records VA has succeeded in obtaining 
include a 1978 enlistment examination report, which showed no 
psychiatric disorder.  Also, a January 1982 examination, 
conducted for enlistment into the National Guard, indicates 
that there were no psychiatric problems.  National Guard 
documents dated in April 1983 indicate that the veteran had 
numerous periods of absent without official leave (AWOL) 
between September 1982 and December 1982.  It was noted that 
counseling efforts had failed.  It was also noted that the 
veteran had acknowledged receipt of prior AWOL letters.  His 
superiors indicated that given that he acknowledged receipt 
of the AWOL letters, it could only be concluded that he did 
not wish to remain with his unit.  It was therefore 
recommended that he be transferred to the Individual Ready 
Reserve.

Post-service evidence includes a March 1983 private 
psychiatric evaluation report.  This report indicates that 
the veteran was referred to the clinic by his mother because 
of depression, lack of employment, lack of socialization, and 
some suicidal ideation.  He reported that his main reason for 
coming to the clinic was because he did not have a job.  He 
was frequently tense, restless, did not know what to do with 
his free time, and was often depressed.  His problem 
reportedly began at the time he was discharged from service 
in December 1981.  For approximately the first year, he went 
to live with his father.  His father apparently felt that the 
veteran was not making much effort to find a job, and told 
him that he needed to see a psychiatrist.  He subsequently 
worked at various jobs for short periods of time.  He later 
felt that his father and his uncle were plotting against him 
and telling the unemployment office that he was not mentally 
capable of handling his own funds.  Subsequently, he went to 
live with his mother.  He continued to feel depressed off and 
on and on one occasion, attempted suicide by swallowing an 
ounce of iodine; he reportedly had no reaction to this.  
Psychiatric examination was conducted and the impression was 
paranoid personality, rule out schizophreniform disorder.  

The examiner commented that the appellant reflected a sense 
of isolation and paranoid thinking dating back to high 
school.  He refused to cooperate with the school system, with 
the army, and with later employers.  He had attributed 
malicious intent to employers, girlfriends, and family.  His 
religious transformation at age 16 gave further evidence of 
his paranoid thinking.  At the present time, he showed 
somatic delusions, referential thinking, tension, and 
blunting of affect.  Although he did not as yet fit the 
diagnosis of paranoid schizophrenia, he was probably on a 
continuum in that direction.  

In November 1983, the veteran underwent VA examination.  He 
reported having had treatment for a mental condition in April 
1983.  It was also noted that in June 1983, he received 
treatment for alcoholism.  On examination, he appeared tense.  
The diagnosis included chronic alcoholism.  

A January 1984 private psychiatric evaluation indicates that 
the veteran was initially evaluated in March 1983 and was 
diagnosed with a paranoid personality.  He had been in weekly 
therapy since July 1983 and had made little progress.  The 
veteran's therapist wanted him re-evaluated for medication.  
After evaluation, he was again diagnosed with paranoid 
personality disorder.  The examiner indicated that the 
veteran appeared delusional.  

A May 1985 private hospital report indicates that since March 
1983, the veteran had continued to receive outpatient 
treatment, and had been involved in the partial hospital 
program.  It was noted that although all evidence showed he 
had a severe characterologic disorder, his exact diagnosis 
remained something of a puzzle.  It was noted that earlier, 
he had been diagnosed with a paranoid personality, and that 
diagnosis seemed to fit in many ways.  His paranoia at times 
became psychotic in proportion.  But, the examiner also felt 
that in many respects, he would be better described as a 
borderline personality.  It was further noted that he had 
suffered from periods of moderate to severe depression, with 
relief from the depressive symptoms with a combination of 
antipsychotic and antidepressant medication.  

An April 1990 letter from a private hospital indicates that 
the veteran had been in treatment at Central Montgomery since 
1983.  It was noted that he went there with symptoms of 
depression.  He claimed then to have been having symptoms of 
psychiatric disorder for over two years, and that his 
symptoms began during his time in the military.  Since his 
initial visit to the hospital, he showed a mixed picture, 
with periods of moderate to severe depression, and periods of 
frank psychosis.  The diagnosis that best fit him at that 
time was schizoaffective schizophrenia.  

In a July 1993 letter, the veteran's father indicated that 
the veteran had psychological problems which had become worse 
over the years.  His symptoms reportedly included hearing 
voices, which told him to hurt himself or others, moderate 
violent episodes of psychotic expression, delusions of 
grandeur, and visual hallucinations.  His father indicated 
that in 1982, he recommended that the veteran seek 
professional help via the VA hospital.  However, the veteran 
refused, and sought private help.    

In September 2004, a VA examination was conducted in order to 
obtain an opinion as to whether or not the veteran's 
psychiatric disorder was incurred or aggravated in service.  
Report of the examination notes that the veteran stated that 
he had a lot of problems in the military and was eventually 
court-martialled for insubordination.  He was also in the 
National Guard where he was AWOL 11 times.  The examiner 
discussed the veteran's psychiatric and occupational history, 
complaints, and objective findings, and diagnosed him with 
bipolar type schizoaffective disorder, and 
polysubstance/alcohol dependence in full remission.  

The examiner commented that the veteran had a long 
psychiatric history dating back to childhood.  He first 
received psychiatric treatment in 1983 because of depression, 
lack of employment, lack of socialization, and suicidal 
ideation.  "This would imply that there were problems early 
on and with a positive family history of both parents having 
some type of schizophrenic illness possibly this would 
certainly make sense.  [T]his may have been the beginning 
stages of his difficulties with schizoaffective disorder."  
The examiner stated that a specific diagnosis of 
schizoaffective disorder was not found within one year of 
service; therefore, it could not be stated that the 
appellant's illness began one year after the military.  

Analysis

As mentioned previously, the veteran has indicated that there 
are pertinent service records, which could not be located 
despite extensive search by the RO.  In cases where records 
once in the hands of the government are lost, the Board has a 
heightened obligation to consider the applicability of the 
benefit-of-the-doubt rule, to assist the claimant in 
developing the claim, and to explain its findings and 
conclusions.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  This does not mean that the legal standard for 
proving a claim for service connection is lower, but rather 
increases the Board's obligation to evaluate and discuss in 
its decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  The 
Board's analysis of the veteran's claim has been undertaken 
with this heightened duty in mind. 

The appellant has asserted that he received psychiatric 
treatment in service and extensive efforts to obtain such 
records have been unsuccessful.   Notably, however, the 
evidence establishes that medical evaluation immediately 
after separation from service found no psychiatric disorders.  
As previously mentioned, a medical examination report, dated 
in January 1982, noted no complaints or diagnosis of a 
psychiatric disorder.  If a psychiatric disorder was not 
found immediately after service, the Board can safely 
conclude that the veteran did not have a psychiatric disorder 
in service.  

The Board further finds that the post-service records show 
that a psychiatric disorder was not manifested to a degree of 
10 percent or more within one year of separation from 
service.  The veteran was first seen for psychiatric problems 
in March 1983, one year and three months after separation 
from service.  While the examiner felt that the veteran was 
on a continuum in the direction of schizophrenia, the 
disability was specifically ruled out.  Rather, he was 
diagnosed with a personality disorder, which is not a 
disability subject to service connection.  38 C.F.R. § 3.303 
(c).    

The Board has considered the appellant's allegation that his 
psychiatric problems began in service or immediately after 
separation.  The Board has also considered the statements 
from his family regarding his behavior shortly after service.  
However, the Board finds that if medically trained 
individuals determined, one year and three months after 
separation from service, that the veteran did not have 
schizophrenia or other psychiatric disability subject to 
service connection, it cannot be concluded that a psychiatric 
disability was manifested to a degree of 10 percent or more 
within one year after separation from service.  VA 
examination in 2004 also found that while the veteran 
displayed the beginning stages of schizophrenia in 1983, a 
diagnosis of schizophrenia could not be confirmed prior to 
March 1983.  As the evidence does not show the incurrence of 
a psychiatric disability in service, or to a degree of 10 
percent or more within one year of separation from service, 
the Board must conclude that service connection cannot be 
granted. 

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for a psychiatric disorder is denied. 



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


